DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: the claims are the same as presented in the last round of prosecution.


Response to Arguments
Applicant’s arguments, filed 05/02/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mazin et al. a newly found secondary reference.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (US 2018/0028079 A1; pub. Feb.1, 2018) in view of Mazin et al. et al.  (US 2014/0228613 A1; pub. Aug. 14, 2014).
Regarding claim 1, Gurevich et al. disclose: an imaging device to: acquire positron emission tomography data associated with a radiation source within an object (para. [0091]) and; a processing system to: determine, for each of the determined time periods, a frame of the positron emission tomography data acquired during the determined time period; for each frame of the positron emission tomography data (para. [0122]-[0125]), generate an image of the object based on the frame and on the location associated with the time period associated with the frame; and display the images. 
Gurevich et al. are silent about: acquire positron emission tomography data associated with an object including a moving radiation source, determine a plurality of locations within the object, and for each of the plurality of locations a respective time at which the radiation source was located at the location, wherein the plurality of locations are determined without user input of the plurality of locations; determine a respective time period associated with each of the plurality of locations; based on the respective time at which the radiation source was located at the location; 
In a similar field of endeavor, Mazin et al. et al. disclose: acquire positron emission tomography data associated with an object including a moving radiation source (para. [0044]), determine a plurality of locations within the object, and for each of the plurality of locations a respective time at which the radiation source was located at the location (para. [0071]), wherein the plurality of locations are determined without user input of the plurality of locations; determine a respective time period associated with each of the plurality of locations; based on the respective time at which the radiation source was located at the location (para. [0071]) motivated by the benefits for delivering radiation to target regions while reducing or avoiding the delivery of radiation to other tissue regions (Mazin et al. et al. para. [0005]).
In light of the benefits for delivering radiation to target regions while reducing or avoiding the delivery of radiation to other tissue regions as taught by Mazin et al. et al., it would have been obvious to one of ordinary skill in art before the effective filing of the claimed invention to modify the PET system of Gurevich et al. using the teachings of Mazin et al. et al.
Regarding claim 2, Gurevich et al. disclose: the radiation source is a radiolabeled cell (para. [0091]).
Regarding claim 4, Gurevich et al. disclose: determination of the plurality of locations within the object comprises: determination of the plurality of locations based on anatomical features of the object and on travel characteristics of the radiation source (para. [0007]-[0008]).
Regarding claim 5, Mazin et al. et al. disclose: determination of the plurality of locations within the object comprises: determination of the plurality of locations based on anatomical features of the object, on travel characteristics of the radiation source, and on the positron emission tomography data. wherein the positron emission tomography data comprises Time-of-Flight positron emission tomography data (para. [0079]) motivated by the benefits for improve diagnostic PET image quality (Mazin et al. para. [0079]).
Regarding claim 6, Gurevich et al. disclose: the radiation source is a radiolabeled cell (para. [0091]).
Regarding claim 8: injecting a radiation source into an object; acquiring positron emission tomography data of the object while the radiation source moves within the object; determining a plurality of locations within the object and, for each of the plurality of locations a respective time at which the radiation source was located at the location; determining a respective time period associated with each of the plurality of locations based on the respective time at which the radiation source was located at the location; determining, for each of the determined time periods, a frame of the positron emission tomography data acquired during the determined time period; and for each frame of the positron emission tomography data, generating an image of the object based on the frame and on the location associated with the time period associated with the frame (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 9, Gurevich et al. disclose: the radiation source is a radiolabeled cell (para. [0091]).
Regarding claim 11, Gurevich et al. disclose: determination of the plurality of locations within the object comprises: determination of the plurality of locations based on anatomical features of the object and on travel characteristics of the radiation source (para. [0007]-[0008]).
Regarding claim 12, Mazin et al. disclose: determination of the plurality of locations within the object comprises: determination of the plurality of locations based on anatomical features of the object, on travel characteristics of the radiation source, and on the positron emission tomography data. wherein the positron emission tomography data comprises Time-of-Flight positron emission tomography data (para. [0079]) motivated by the benefits for improve diagnostic PET image quality (Mazin et al. para. [0079]).
Regarding claim 13, Gurevich et al. disclose: the radiation source is a radiolabeled cell (para. [0091]).

Regarding claim 15: a memory storing processor-executable process steps; and a processing unit to execute the processor-executable process steps to: acquire positron emission tomography data of an object while a radiation source moves within the object; determine a plurality of locations within the object and, for each of the plurality of locations a respective time at which the radiation source was located at the location; determine a respective time period associated with each of the plurality of locations based on the respective time at which the radiation source was located at the location; determine, for each of the determined time periods, a frame of the positron emission tomography data acquired during the determined time period; and for each frame of the positron emission tomography data, generate an image of the object based on the frame and on the location associated with the time period associated with the frame (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 16, Gurevich et al. disclose: the radiation source is a radiolabeled cell (para. [0091]).
Regarding claim 18, Gurevich et al. disclose: determination of the plurality of locations within the object comprises: determination of the plurality of locations based on anatomical features of the object and on travel characteristics of the radiation source (para. [0007]-[0008]).
Regarding claim 19, Mazin et al. disclose: determination of the plurality of locations within the object comprises: determination of the plurality of locations based on anatomical features of the object, on travel characteristics of the radiation source, and on the positron emission tomography data. wherein the positron emission tomography data comprises Time-of-Flight positron emission tomography data (para. [0079]) motivated by the benefits for improve diagnostic PET image quality (Mazin et al. para. [0079]).

Claims 3, 7, 10, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (US 2018/0028079 A1; pub. Feb.1, 2018) in view of Mazin et al. et al.  (US 2014/0228613 A1; pub. Aug. 14, 2014) and further in view of Stolin et al. (US 2010/0316275 A1; pub. Dec. 16, 2020).
Regarding claim 3, the combined references are silent about: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame.
In a similar field of endeavor, Stolin et al. disclose: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame (para. [0022]-[0024]) motivated by the benefits for imaging without blurring artifacts (Stolin et al. para. [0005]).
In light of the benefits for imaging without blurring artifacts as taught by Stolin et al., it would have been obvious to one of ordinary skill in art before the effective filing of the claimed invention to modify the apparatus of Gurevich et al. and Mazin et al. with the teachings of Stolin et al.
Regarding claim 7, the combined references are silent about: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame.
In a similar field of endeavor, Stolin et al. disclose: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame (para. [0022]-[0024]) motivated by the benefits for imaging without blurring artifacts (Stolin et al. para. [0005]).
In light of the benefits for imaging without blurring artifacts as taught by Stolin et al., it would have been obvious to one of ordinary skill in art before the effective filing of the claimed invention to modify the method of Gurevich et al. and Mazin et al. with the teachings of Stolin et al.
Regarding claim 10, the combined references are silent about: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame.
In a similar field of endeavor, Stolin et al. disclose: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame (para. [0022]-[0024]) motivated by the benefits for imaging without blurring artifacts (Stolin et al. para. [0005]).
In light of the benefits for imaging without blurring artifacts as taught by Stolin et al., it would have been obvious to one of ordinary skill in art before the effective filing of the claimed invention to modify the method of Gurevich et al. and Mazin et al. with the teachings of Stolin et al.
Regarding claim 14, the combined references are silent about: generating an image comprises executing a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame.
In a similar field of endeavor, Stolin et al. disclose: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame (para. [0022]-[0024]) motivated by the benefits for imaging without blurring artifacts (Stolin et al. para. [0005]).
In light of the benefits for imaging without blurring artifacts as taught by Stolin et al., it would have been obvious to one of ordinary skill in art before the effective filing of the claimed invention to modify the method of Gurevich et al. and Mazin et al. with the teachings of Stolin et al.
Regarding claim 17, the combined references are silent about: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame.
In a similar field of endeavor, Stolin et al. disclose: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame (para. [0022]-[0024]) motivated by the benefits for imaging without blurring artifacts (Stolin et al. para. [0005]).
In light of the benefits for imaging without blurring artifacts as taught by Stolin et al., it would have been obvious to one of ordinary skill in art before the effective filing of the claimed invention to modify the apparatus of Gurevich et al. and Mazin et al. with the teachings of Stolin et al.
Regarding claim 20, the combined references are silent about: generation of an image comprises executing a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame.
In a similar field of endeavor, Stolin et al. disclose: generation of an image comprises execution of a point-source algorithm with respect to a frame of the positron emission tomography data and a location associated with a time period associated with the frame (para. [0022]-[0024]) motivated by the benefits for imaging without blurring artifacts (Stolin et al. para. [0005]).
In light of the benefits for imaging without blurring artifacts as taught by Stolin et al., it would have been obvious to one of ordinary skill in art before the effective filing of the claimed invention to modify the apparatus of Gurevich et al., and Mazin et al. with the teachings of Stolin et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884